Citation Nr: 0738029	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-28 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD) than the 50 percent assigned effective 
from February 20, 1997.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 50 
percent disability evaluation for that disorder effective 
from the date of service connection on February 20, 1997.  

The veteran testified before a hearing officer at the RO in 
November 2005, and a transcript of that hearing is contained 
in the claims file. 


FINDING OF FACT

By an October 2007 written statement signed by the veteran, 
the veteran requested withdrawal of his claim on appeal.  


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal of the claim of 
entitlement to a higher initial evaluation for PTSD than the 
50 percent assigned effective from the date of the grant of 
service connection on February 20, 1997, the Board does not 
have jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By an October 2007 statement signed by the veteran, and 
received by facsimile transmission in October 2007, he 
requested withdrawal of his appealed claim of entitlement to 
a higher initial evaluation for PTSD than the 50 percent 
assigned effective from the February 20, 1997, date of 
service connection.  By way of explanation, he informed that 
he was satisfied with the award, by the RO, of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

Thus, because the veteran has withdrawn his appealed claim of 
entitlement to a higher initial evaluation for PTSD than the 
50 percent assigned effective from the February 20, 1997 date 
of service connection, there remain no allegations of errors 
of fact or law for appellate consideration as to that claim.  
Accordingly, the Board does not have jurisdiction to review 
the claim, and the claim must be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§§ 20.202, 20.204(b), (c).


ORDER

The appeal of the claim of entitlement to a higher initial 
evaluation for PTSD than the 50 percent assigned effective 
from the February 20, 1997, date of service connection, is 
dismissed. 



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


